MASSEY, Chief Justice,
dissenting.
I would dismiss the appeal of the Jacks-boro National Bank.
Whether or not it should be so I view the state of our law to be such that a trial court, after the expiration of thirty (30) days from that on which it has entered a judgment in a case, has no power over the judgment except to set it aside and grant a new trial. Should the court which has entered such a judgment thereafter conclude that it had rendered and entered the wrong judgment (for the purpose we disregard instances of clerical error) it can do nothing at all unless its jurisdiction is found to be preserved by a pending motion for new trial. If a motion for new trial is pending, i. e., one which the court can grant or overrule because there has not been such expiration of time that it had become overruled by operation of law, the court can do exactly what it did do in the instant case.
In other words the judge of the trial court could inform the parties that it was his intent to grant a new trial because in his opinion the judgment theretofore rendered would permit the prevailing party to obtain relief to which it was not entitled; unless something was possible to be done to eliminate recovery by the prevailing party of that to which the court deemed it to have *677no entitlement. Obviously the prevailing party could tender by way of a “credit” upon the previously entered judgment the exact amount the court deemed erroneously granted thereby in order to “save” what it could of that judgment and avoid the hazard of another trial. Should such party make the offer, calling it “remittitur”, it would be bound thereby and forever foreclosed to complain because it had chosen to tender the “credit” on the judgment amount as preferred alternative to retrial of the case. Of course, the clerk of the court would need some character of record so that no execution might be issued for the amount recited in the judgment, but for no more than the correct amount by deducting therefrom the “credit” to be applied to the judgment amount. There would be no problem to preparation of the necessary papers to be assured of such a result.
I can see no difference from the above by the accomplishment of the identical objective through an order of the court such as was entered in this case. Necessarily, there would be application of credit to the amount of the judgment only by consent of the prevailing party in either event. The unusual character of the court’s order would operate in such manner so that no writ of execution could issue for the amount recited in the judgment, but only for the proper amount calculable upon proper credit applied thereto.
In either of the foregoing alternatives, the party who would save any part of its judgment by conceding a “credit” or tendering a “remittitur”, whatever it might be called, would under existing law be deemed to have waived any right to complain. At least this is so if there is no attempt to appeal from the judgment by the opposing party.
It follows, in my opinion, that the Jacks-boro National Bank must be treated as the prevailing party to the litigation in the trial court, and as having, pursuant thereto, received all that it was entitled to demand— even after the “credit” by “remittitur” was applied to the judgment. In that posture it •possessed no right to complain in an appellate court, and should it file an appeal its appeal should be dismissed.
I respectfully dissent to the majority opinion.